DETAILED ACTION
1.	The amendment of September 7, 2022 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine learning module in claim 13; illumination unit, image capturing device, and image analysis module in claims 17 and 20; and control module in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 As for claim 1, on lines 10-13 ‘wherein a value of the characteristic quantity is associated with at least one of at least one defect of the projection unit and at least one defect class of the projection unit’ is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one defect of the projection unit and at least one defect class of the projection unit’ with the use of the term ‘associated.’ 
	Claims 2-16 are rejected by virtue of their dependency from claim 1.
	As for claim 7, ‘a value of the characteristic quantity is associated with at least one characteristic feature of the projection unit’ of lines 1-2 is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one characteristic feature of the projection unit’ with the use of the term ‘associated.’  As well ‘a value of the characteristic quantity’ of lines 1-2 is indefinite, for it is unclear how a quantity such as characteristic quantity can have two values at the same time (see claim 1 line 10).
As for claim 8, ‘a value of the characteristic quantity is associated with at least one characteristic feature of the projection unit’ of lines 1-2 is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one characteristic feature of the projection unit’ with the use of the term ‘associated.’  As well ‘a value of the characteristic quantity’ of lines 1-2 is indefinite, for it is unclear how a quantity such as characteristic quantity can have two values at the same time (see claim 1 line 10).
As for claim 12, ‘a value of the characteristic quantity is associated with at least one characteristic feature of the projection unit’ of lines 1-2 is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one characteristic feature of the projection unit’ with the use of the term ‘associated.’  As well ‘a value of the characteristic quantity’ of lines 1-2 is indefinite, for it is unclear how a quantity such as characteristic quantity can have two values at the same time (see claim 1 line 10).
As for claim 17, on lines 12-14 ‘wherein a value of the characteristic quantity is associated with at least one of at least one defect of the projection unit and at least one defect class of the projection unit’ is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one defect of the projection unit and at least one defect class of the projection unit’ with the use of the term ‘associated.’ 
Claims 18 and 19 are rejected by virtue of their dependency from claim 17.
As for claim 20, on lines 13-15 ‘wherein a value of the characteristic quantity is associated with at least one of at least one defect of the projection unit and at least one defect class of the projection unit’ is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one defect of the projection unit and at least one defect class of the projection unit’ with the use of the term ‘associated.’ 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program for assessing the quality of a projection unit being at least one of a multi-channel micro-optical projection unit and a multi-channel  subwavelength-optical projection, the computer program comprising instructions (lines 1-3 of claim 20) is not directed to any of the statutory categories of patentable subject matter.  It is a product that does not have physical or tangible form, such as information, the instructions, or a computer program per se.   
See MPEP 2106.03 I:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (2020/0007834)-previously cited in view of  Applicant’s Admission of Prior Art - hereafter ‘AAPA’ further in view Imai (2010/0014778)-previously cited.
As for claims 1, 17, and 20 (treating claim 17 as the apparatus for the practice of claim 1; treating claim 20 as the computer program comprising instructions that implement the method of claim 1), Uemura in an image processing apparatus, control method, and non-transitory computer readable medium discloses/suggest the following:  a method for assessing the quality of at least one projection unit (claim 1) performed by a test system (claim 17) and implemented by computer program comprising instructions (claim 20) (claims 1, 17, and 20) (Uemura:  paragraph 0004; Figs. 1, 6, 8, 10, 11, 14, and 15; paragraphs 0026 and 0085).  
Uemura is silent concerning the projection unit (Figs. 1, 8, 11, and 15: 101) being at least one of a multi-channel micro- optical projection unit or a multi-channel subwavelength-optical projection unit (claims 1, 17, and 20).  However, it does not appear that Uemura limits the type of projection unit used (Figs. 1, 8, 11, and 15: 101).  Nevertheless, AAPA teaches that there are multi-channel micro-optical projection units and multi-channel subwavelength optical projection units (page 1: Background: lines 10-16:  treating ‘several micro-optical elements and/or subwavelength-optical elements’ as demonstrating ‘multi-channel’ units.). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have Uemura’s projection unit be at least one of a multi-channel micro- optical projection unit or a multi-channel subwavelength-optical projection unit in order to assess the image deformation/distortion and determine deformation/distortion correction parameters for the projection unit to improve image projection for the system.
 In addition, Uemura discloses/suggests the following:  a test system (claims 17 and 20) (Figs. 1, 8, 11, 14, and 15) comprising:  an image capturing device (Fig. 1, 8, 11, 14, 15: 104), an image analysis module and control module with processing unit (claims 17 and 20)(Figs. 1, 8, 11, 14, 15: 102 and 103 as image analysis module; 110 as control module; paragraph 0026).
In addition, Uemura discloses/suggests the following: capturing an image generated by a predefined portion of the projection unit (claims 1, 17, and 20)(Fig. 6: s102; Fig. 10: S203; Fig. 14: S307; Fig. 17: S409); 10analyzing the image; determining at least one characteristic quantity based on the analysis of the image, wherein a value of the characteristic quantity is associated with at least one defect of the projection unit and at least one defect class of the 15projection unit; and assessing the quality of the projection unit based on the at least one characteristic quantity (claims 1, 17, and 20)(Fig. 6: S102 with S103; Fig. 10:   S204, 205, S206; Fig. 14:  S308, S309; Fig. 17: S410 and S411).
As for illuminating at least a predefined portion of the multi-channel projection unit so that an image is generated by at least two channels of the predefined portion of the multi-channel projection unit via an illumination unit (claims 1, 17, and 20), Uemura does not explicitly state this.  Nevertheless, Imai in an image correcting apparatus, image correcting method, projector and projection system teaches having an illumination unit (Fig. 1: 110, 120, and 130) for illuminating at least a predefined portion of a projection unit so that an image is generated by the projection system (Fig. 1:  110, 120, 130, 140 with Fig. 4: S1 and S2) to calculate the amount of distortion in the image and correct the distortion (Fig. 4: S4 and S6).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to illuminate at least a predefined portion of the multi-channel projection unit so that an image is generated by at least two channels of the predefined portion of the multi-channel projection unit via an illumination unit in order to determine image distortion in the projection optics of the projection unit.
As for claim 2, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  Uemura does not explicitly state the at least one characteristic quantity comprises at least one of sharpness, dark level, uniformity, brightness 20fluctuations and local defects.  Nevertheless, he does not seem to limit the type of distortion or cause of mispositioning of an image projected on a screen (abstract).  The examiner takes official notice that focus/defocus is well known in the art as being the degree of sharpness.   In addition, Imai in an image correcting apparatus, image correcting method, projector, and projection system teaches that local distortion of the projection plane onto the screen is determined and corrected (abstact) wherein the correction provides even sharpness for the entire projected image (paragraph 0016).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one characteristic quantity comprise at least one of sharpness, dark level, uniformity, brightness 20fluctuations and local defects in order to provide a sharp uniform projected image by the projector by determining local distortions and focus/defocus in order to provide image correction that optimizes uniform sharpness in the projected image.
As for claim 3, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  In addition, Uemura discloses/suggests the micro-optical projection unit is categorized into one of at least two quality classes based on the at least one characteristic quantity, either having image deformation or not, either needing image correction or not (Fig. 6: S102-S103; Fig. 10: S204, S205, S206; Fig. 14: S308-S309; Fig. 17:  S410, S411).
As for claim 4, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  In addition, Uemura in view of AAPA discloses/suggests wherein the projection unit comprises 25at least one of several micro-optical elements and several subwavelength-optical elements (see claim 1 above:  Nevertheless, AAPA teaches that there are multi-channel micro-optical projection units and multi-channel subwavelength optical projection units (page 1: Background: lines 10-16:  treating ‘several micro-optical elements and/or subwavelength-optical elements’ as demonstrating ‘multi-channel’ units.).
As for claim 5, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura in view of AAPA discloses/suggests wherein the several micro-optical elements are micro-lenses  (claim 4:  treating the projection unit as comprising ‘a multi-channel subwavelength-optical projection unit comprising several subwavelength-optical elements’).
As for claim 6, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura in view of AAPA discloses/suggests wherein the wherein the several subwavelength- 30optical elements are subwavelength-lenses (see claim 4 above:  treating the projection unit as comprising ‘a multi-channel micro-optical projection unit comprising several micro-optical elements’).
As for claim 7, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura suggests ‘a value of the characteristic quantity is associated with at least one characteristic feature of the projection unit’(Fig. 6: S102 with S103; Fig. 10:   S204, 205, S206; Fig. 14:  S308, S309; Fig. 17: S410 and S411).  As for ‘wherein the optical elements have at least one of a size, a curvature, a masking and a position in the projection unit’ size and position in the projection unit are inherent characteristics of the optical elements mentioned above (see claims 1 and 4).  As for  ‘the at least one of the size, the curvature and the position being at least one of the at least one characteristic feature of the projection unit.’  Uemura is silent. Nevertheless, Uemura discloses an image processing apparatus that determines a correction parameter for correcting distortion or a position of an image projected on a screen by a projection unit (abstract with paragraph 0004).   The examiner takes official notice that it is well known that optical elements of an optical system have a relative position and orientation within an optical system.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position in the projection unit be at least one of the characteristic features of the optical elements of the projection unit to provide an optimal baseline arrangement wherein image distortion and position of an image projected by a screen can be corrected with correction parameters after determining image distortion and mispositioning without having to do gross reorientation or repositioning of the optical elements of the projection unit to arrive at an optimal image sharpness uniformity.
As for claim 8, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura suggests ‘a value of the characteristic quantity is associated with at least one characteristic feature of the projection unit’(Fig. 6: S102 with S103; Fig. 10:   S204, 205, S206; Fig. 14:  S308, S309; Fig. 17: S410 and S411).   And Uemura in view of AAPA discloses/suggests 5wherein the optical elements form an array (see claims 1 and 4: an array by virtue of ‘multi-channel micro-optical projection unit’ comprising several micro-optical elements or ‘multi-channel subwavelength-optical projection unit’ comprising ‘several subwavelength-optical elements.’  As for ‘the array having a distance between two neighboring optical elements being at least one of the at least one characteristic feature of the projection unit,’ Uemura is silent.  Nevertheless, Uemura discloses an image processing apparatus that determines a correction parameter for correcting distortion or a position of an image projected on a screen by a projection unit (abstract with paragraph 0004).   The examiner takes official notice that it is well known that optical elements of an optical system have a relative position and orientation within an optical system.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the array having a distance between two neighboring optical elements being at least one of the at least one characteristic feature of the projection unit to provide an optimal baseline arrangement wherein image distortion and position of an image projected by a screen can be corrected with correction parameters after determining image distortion and mispositioning without having to do gross reorientation or repositioning of the optical elements of the projection unit to arrive at an optimal image sharpness uniformity.
As for claim 9, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  Uemura is silent concerning the quality of the projection unit is assessed during manufacturing of the projection unit.   Nevertheless, the examiner takes official notice that quality assurance and quality control are well known in the art of manufacturing to provide feedback control to manufacturing processes that need correcting or optimizing as well as to assure customers that they are receiving a quality product.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the quality of the projection unit be assessed during manufacturing of the projection unit to provide quality assurance and quality control.
As for claim 10, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 9).  Uemura is silent concerning 10the quality of the projection unit is assessed during manufacturing of the projection unit at the end-of-line.  Nevertheless, as stated before the examiner takes official notice that quality assurance is well known in the art in order to provide satisfied customers with a good quality product and to prevent returns or recalls due to a faulty finished product.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the quality of the projection unit be assessed during manufacturing of the projection unit at the end-of-line to prevent recalls or returns due to customers purchasing a faulty product by performing quality assurance testing.
As for claim 11, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 9).  Uemura is silent concerning 10manufacturing parameters are adapted based on the quality assessment of the projection unit.  Nevertheless, as stated before the examiner takes official notice that quality assurance and quality control are well known in the art of manufacturing to provide feedback control to manufacturing process that need correcting or optimizing.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have manufacturing parameters be adapted based on the quality assessment of the projection unit in order to provide feedback control to the manufacturing process to correct or optimize parameters of the projection unit that were assessed to need quality improvement.
As for claim 12, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 9).  Uemura is silent concerning the manufacturing 15parameters being at least one of the characteristic features.  Nevertheless, Uemura discloses an image processing apparatus that determines a correction parameter for correcting distortion or a position of an image projected on a screen by a projection unit (abstract with paragraph 0004).   The examiner takes official notice that it is well known that optical elements of an optical system have a relative position and orientation within an optical system.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manufacturing parameters be at least one of the characteristic features of the optical elements of the projection unit such as orientation and position within the projection system relative to the screen to provide an optimal baseline arrangement wherein image distortion and position of an image projected by a screen can be corrected with correction parameters after determining image distortion and mispositioning without having to do gross reorientation or repositioning of the optical elements of the projection unit to arrive at an optimal image sharpness uniformity.
As for claims 13-15, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  Uemura is silent concerning the image of the projection unit is analyzed via at least one of a statistical method and via a machine learning module (claim 13); wherein the machine learning module 20comprises a pre-trained artificial neural network (claim 14); wherein the machine learning module has been pre-trained with labelled training data, wherein the labelled training data comprises sample images generated by the predefined portion of a sample optical projection unit, and wherein the labelled training data comprises at least 25one of the at least one characteristic quantity corresponding to the respective sample images and the quality class of the respective sample projection unit (claim 15).  Nevertheless, the examiner takes official notice that quality assurance and quality control are well known in the art of manufacturing to provide feedback control to manufacturing processes that need correcting or optimizing as well as to assure customers that they are receiving a quality product; wherein, there is statistical quality control.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image of the projection unit be analyzed via at least one a statistical method such as statistical quality control to provide feedback control to the manufacturing process to correct or optimize parameters of the projection unit that were assessed to need quality improvement.
As for claims 18-19, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 17).  In addition, Uemura in view of AAPA and Imai discloses/suggests wherein the test system comprises a device 20under test being a multi-channel projection unit (Uemura: Figs. 1, 8, 11, and 15: 101 in view of AAPA from claim 17 above:  the projection unit can be either a multi-channel micro-optical projection unit or a multi-channel subwavelength-optical projection unit; in view of Imai from claim 17 above:  the projection optics of the multi-channel projection unit would be the device under test, the multi-channel projection unit; noting Imai:  Fig. 1: 140 is the device under test with regards to Imai).

Allowable Subject Matter
11.	Claim 16 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

12.	The examiner notes the following:  claims 1, 17, and 20 refer to ‘a projection unit being at least one of a multi-channel micro-optical projection unit and a multi-channel subwavelength optical projection unit.’  Please see Applicant’s Fig. 1: 28.   And with regards to rejecting the claims 1-15, 17-20 under 35 USC 103 the examiner referred to AAPA (page 1: Background: lines 10-16:  treating ‘several micro-optical elements and/or subwavelength-optical elements’ as demonstrating ‘multi-channel’ units.).  The examiner suggests clarifying Fig. 1: 26 with 4 projection units (28) over a single projection unit (Fig. 1: 28) in the claims or clarifying Fig. 1: 28 over a single lone projection unit in the claims.
Response to Arguments
13.	Applicant's arguments filed September 7, 2022 with regards to the previous rejections under 35 USC 112(b), 101, and 103 have been fully considered but they are not persuasive. 
	As for the remarks on page 7 paragraph 2, it is unclear to the examiner how cancelling ‘at least one characteristic feature of the projection unit’ from claims 1, 17, 20 overcomes a rejection under 35 USC 112(b) that refers to the phrase ‘is associated with’  (see rejections of claims 1, 17, and 20 under 35 USC 112(b) above).
	As for the remarks on pages 7-11 regarding the rejection of claim 20 under 35 USC 101, the examiner notes that claim 20 was rejected under 35 USC 101 because the claimed invention ‘is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program for assessing the quality of a projection unit being at least one of a multi-channel micro-optical projection unit and a multi-channel  subwavelength-optical projection, the computer program comprising instructions (lines 1-3 of claim 20) is not directed to any of the statutory categories of patentable subject matter.’  Claim 20 was not rejected under 35 USC 101 for being directed to a judicial exception.
As for the remarks on the last three paragraphs of page 11 through the second paragraph of page 12 with regards to the ‘projection unit’ of Uemura not able to be illuminated when referring to claims 1, 17, and 20 being rejected under 35 USC 103, in  response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that in claim 1 ‘illuminating at least a predefined portion of the projection unit’ does not appear to preclude a projector system illuminating its own projection optics with its own illumination system,’  and ‘method for assessing the quality of a projection unit’ does not appear to preclude a self-testing projector system that illuminates its own projection optics or inspecting image quality of a projector system having a projection unit as its optics.
As for the third paragraph of page 12 to first three lines of page 13 of Applicant’s Remarks referring to Uemura having nothing to do with assessing the quality of a projecting unit, the examiner disagrees.  Uemura demonstrates a quality assessment by virtue of having the projection unit receive a correction parameter based on the projection unit’s imaging quality (Fig. 1: 103 to 101 to 105 to 104 to 102).
As for Applicant’s Remarks on page 13 with paragraph beginning on fourth line,   response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘illuminate only a predefined portion of the projection unit’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 1, 17, and 20 refer to ‘illuminating at least a predefined portion of the projection unit’ which does not preclude the entire projection optic of a projector system nor does not appear to preclude partial illumination of a predefined portion such as the entire projection optic with a pattern note pattern has maximum luminance as well as minimum luminance which would appear to be projected by the entire projection optic of Uemura (Fig. 2A: 201; paragraph 0027).
As for the remarks on page 14 paragraph beginning on line 7 and through paragraph 3 of page 15, the examiner disagrees.  As for ‘defect’ and ‘defect class’ of claims 1, 17, and 20, Uemura refers to distortion and misalignment (paragraph 0062) as well refer to rejection of claims 7, 8, and 12 above.  Noting that in view of AAPA Uemura’s projection optics comprised a micro-lens array which each lens has its individual position within the plane of the array, it would appear to a person of ordinary skill in the art that a distortion and misalignment could be from a positional error of an individual micro-lens relative to another.
As for misinterpreting ‘quality’ again, Uemura demonstrates a quality assessment by virtue of having the projection unit receive a correction parameter based on the projection unit’s imaging quality (Fig. 1: 103 to 101 to 105 to 104 to 102).
As for the third paragraph of page 15, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As for the last paragraph of page 15 through page 16 regarding claim interpretation under 35 USC 112(f), the examiner agrees that ‘multi-channel micro-optical projection unit’ and ‘multi-channel subwavelength-optical projection unit’ do not invoke 35 USC 112(f).  However, as for machine learning module in claim 13; illumination unit, image capturing device, and image analysis module in claims 17 and 20; and control module in claim 17, the examiner does not understand why machine learning module would not be similar to module/means for machine learning; illumination unit would not be similar to unit/means for illumination; image capturing device would not be similar to device/means for image capturing; image analysis module would not be similar to module/means for image analysis; and control module would not be similar to module/means for control.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   please refer to attached PTO-892.

15.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886